UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4767


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTOPHER RAY-BRYAN ROGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:14-cr-00028-MGL-1)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. William N. Nettles, United States
Attorney, Robert Frank Daley, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In accordance with a written plea agreement, Christopher

Ray-Bryan Rogers pled guilty to possession of a firearm by a

convicted   felon,   18    U.S.C.   § 922(g)(1)   (2012).     Rogers    was

sentenced as an armed career criminal to 200 months in prison.

He now appeals, claiming that the district court erred when it

increased his term of imprisonment based upon prior convictions

that were neither alleged in the indictment nor found by a jury.

Rogers concedes, however, that his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998).            We are

“bound by Almendarez-Torres unless and until the Supreme Court

says otherwise.”      United States v. Graham, 711 F.3d 445, 455

(4th Cir.), cert. denied, 134 S. Ct. 449 (2013).              The Supreme

Court has not overruled Almendarez-Torres.

     We   accordingly     affirm.    We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                     2